Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 180-187, and 189-197 are pending for examination.
Claim Rejections - 35 USC § 112

The rejection of claims 180-187, and 189-197 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 103

The rejection of claims 180-187, and 189-197 stand rejected under 35 U.S.C. 103 as being unpatentable over Rebar (US2013/0177960A1) and Cowan et al. (US20190010490A1) in view of Silverman et al. (US2011/0288005A1), Angel et al. (WO2014071219A1), and GenBank AB527565.1, Brown et al. (US9,458,457 B2) and Shen et al. (WO2017165862A1), is withdrawn in response to Applicant’s amendment to the claims to recite that the gene-editing protein targets a sequence “located approximately 75 bp from the AlAT start codon; wherein the gene-editing protein does not target the sequence comprising the Z mutation.” The cited prior art does not teach this limitation.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699